Citation Nr: 1403289	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-34 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chondromalacia and degenerative joint disease of the right knee.

1.  Entitlement to a disability rating in excess of 10 percent for chondromalacia and degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and D. T.



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2013, the Veteran testified before the undersigned acting Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Chondromalacia and degenerative joint disease of the right knee has been manifested by arthritis with painful flexion that is limited to a noncompensable degree, with normal extension, with slight instability or recurrent subluxation, without ankylosis, without malunion or nonunion of the tibia and fibula, and without dislocation of semilunar cartilage.  

2.  Chondromalacia and degenerative joint disease of the left knee has been manifested by arthritis with painful flexion that is limited to a noncompensable degree, with normal extension, with slight instability or recurrent subluxation, without ankylosis, without malunion or nonunion of the tibia and fibula, and without dislocation of semilunar cartilage.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for chondromalacia and degenerative joint disease of the right knee, based on recurrent subluxation or lateral instability, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 (2013).

2.  The criteria for a disability rating in excess of 10 percent for service-connected chondromalacia and degenerative joint disease of the left knee, based on recurrent subluxation or lateral instability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5257 (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating for arthritis with painful motion of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5010-5003, 5260, 5261 (2013).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating for arthritis with painful motion of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5010-5003, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran is seeking an increased rating for her service-connected right and left knee conditions.  When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The bilateral knee condition has been rated under DC 5257, which rates on the basis of lateral instability and recurrent subluxation.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.  

The words "slight," "moderate," and "severe" are not defined in the rating schedule. Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The Veteran's right and left knee disabilities may also be rated under various other diagnostic codes, including the following:

DC 5003 concerns evaluation as degenerative arthritis established by X-ray findings, which in turn is evaluated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the Code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71a, DC 5003.  The knees are considered major joints.  38 C.F.R. § 4.45. 
Under DC 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a 10 percent rating is warranted when extension is limited to 10 degrees, a 20 percent rating is warranted when extension is limited to 15 degrees and a 30 percent rating is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261. 

The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Moreover, the VA General Counsel has issued separate precedential opinions holding that a veteran also may be assigned separate ratings for arthritis with limitation of motion under DC 5260 or 5261 and for instability under DC 5257 or 5259. VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

The Veteran contends that her bilateral knee conditioned has progressively worsened.  She has also asserted that she filed her claim for an increased rating of for her knees following an incident in July 2007 in which one of her knees gave out and she required emergency medical treatment.  

As an initial matter, the Board notes that it will consider evidence of symptoms from August 2008, one year prior to submission of the claim in accordance with 38 U.S.C.A. § 5100 and 38 C.F.R. § 3.400.  

In September 2009, the Veteran's friend, "L.C." submitted a letter describing how the Veteran's condition has worsened over the past twenty-eight years.  L.C. stated that the Veteran has changed her behavior by "slowing down," but she continued to exhibit signs of pain.  L.C. noted that she has observed the Veteran having difficulty rising from a sitting position.  

In October 2009, the Veteran underwent a VA examination.  The Veteran reported constant pain in both knees with locking episodes in her left knee and episodes of dislocation or subluxation on a daily basis.  However, upon examination, although crepitation was found both knees, instability was not.  The Veteran also denied weakness, incoordination, and decreased speed of the joint.  In addition, the Veteran demonstrated right knee flexion to 120 degrees and left knee flexion to 120 degrees.  Both knees had normal extension.  There was no additional limitation of motion upon repetitive testing, and there was no finding of ankylosis.  An X-ray showed minimal posterior patellar spurring bilaterally.  

In a September 2011 statement, the Veteran indicated that she managed her knee symptoms with analgesics, wraps, braces, and limitation of activity.  The Veteran further explained that although she has not sought treatment frequently because she lives a considerable distance from VA treatment facilities, her bilateral knee pain has persisted.  With regard to her occupational limitations, the Veteran stated that she experienced pain while working in teaching and childcare capacities.  She reported difficulty keeping up with the physical activity required for the jobs.  

Treatment records from December 2011 from "Dr. J.D." of Family Health Services document the Veteran's bilateral knee pain as worse in the right knee.  Moderate effusion was identified over the anterior knee.   McMurray test was positive, with clicking and popping noted, but the drawer test was negative.  In a letter accompanying the treatment record, Dr. J.D. stated that she also knew the Veteran personally and had observed her having difficulty kneeling or sitting on the floor, as well as rising to a standing position, while working with children at their church.     

VA treatment records from 2011 through 2013 show continued treatment for bilateral knee pain and stiffness.  The records also include a September 2012 x-ray that showed no acute fracture or dislocation.  However, mild degenerative changes in the bilateral tricompartment were noted.  

In April 2013, the Veteran was afforded another VA examination.  X-rays showed degenerative or traumatic arthritis in both knees.  The Veteran reported occasional use of a brace to manage symptoms and indicated that had difficulty kneeling.  She also reported daily flare-ups that limit her range of motion and require medication.

Upon examination, the Veteran exhibited right knee flexion to 130 degrees and left knee flexion to 140 or more degrees.  There was no limitation of extension in either knee or ankylosis.  Moreover, there was no additional limitation of motion upon repetitive testing.   Joint stability tests, including the Lachman test, yielded normal results, and there was no evidence or history of recurrent patellar subluxation/dislocation.  However, weakened movement, swelling, and instability of station were noted in the right knee.   Pain on movement and interference with sitting, standing and weight-bearing were found in both knees.  Although the examiner noted shin splints, the Veteran denied any current symptoms; there was no indication of any other tibial or fibular impairment.  Finally, the examiner noted the Veteran had a meniscal tear in her right knee with frequent episodes of joint pain, but she did not have a meniscectomy or total knee joint replacement.  

Regarding flare-ups, the examiner indicated that the Veteran's flare-ups result in functional limitation because she cannot achieve full flexion.  The examiner estimated a 20 degree loss of her normal flexion.  During such flare-ups, the Veteran's symptoms improve after pain medication and repetitive movement.  

In her September 2013 hearing, the Veteran testified that she has difficulty standing, jumping, and climbing stairs.  She reported occasional use of a brace due to bilateral knee weakness.  The Veteran also indicated that she had lost a significant amount of weight in an effort to further manage her bilateral knee pain.  

Turning to the application of DC 5257, the Board finds that both the Veteran's right and left knee manifested less than moderate recurrent subluxation or lateral instability, which is consistent with a 10 percent rating.  At the April 2013 VA examination, joint stability tests were normal, and in October 2009, instability of either knee was not found.  Moreover, in December 2011, Dr. J.D. documented a negative drawer test.  
The Board acknowledges the Veteran's reported history of her bilateral knee instability throughout the appeal and acknowledges that she is competent to report such symptoms because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Specifically, the Veteran consistently reported difficulty using stairs and rising from a seated or kneeling position.  

After fully considering the lay and medical evidence regarding right and left knee instability, the reported symptomatology noted above suggests some degree of instability and movement within both knees, but does not show that the instability was moderate during the appeal period.  The 10 percent disability rating of each knee recognizes some mild symptoms at least analogous to slight recurrent subluxation or lateral instability, consistent with a 10 percent rating under DC 5257. Thus, a preponderance of the evidence is against a disability rating in excess of 10 percent for right knee instability under DC 5257.

Next, under DC 5256 and DC 5262, the evidence of record contains no indication of ankylosis of either knee or impairment of the tibia and fibula.  Similarly, the evidence does not show the Veteran's semilunar cartilage was removed or a finding of genu recurvatum.  Therefore, DC's 5256, 5262, 5259, and 5263 are not appropriate in this case.    

DC 5258 rates on the basis of dislocation of the semilunar cartilage, with frequent episodes of "locking" pain and effusion into the joint.  Although the Veteran reported locking in her October 2009 examination, the medical evidence of record does not support such a finding.  Specifically, there was no evidence of dislocation in the September 2012 X-ray, and in the April 2013 examination, there was no evidence or history of recurrent patellar subluxation/dislocation.  In addition, while the Veteran consistently reported bilateral knee pain and stiffness throughout VA treatment during 2011 through 2013, she did not report symptoms of locking in either knee.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  As a result, a rating in excess of 10 percent for either knee under DC 5258 is not warranted.

Under DC 5260 and 5261, the evidence shows that the Veteran has full extension of zero degrees of the both knees and any limitation of motion is not productive of flexion to fifteen degrees or less in either knee.  Thus, the Veteran's measured range of extension and flexion in the both knees equates to a noncompesnable rating under DC's 5260 and 5261.    

However, as described, the Board must also consider whether the right or left knee arthritis has worsened to the point that a separate 10 percent disability rating is warranted under DC's 5010-5003 for either knee.  See 38 C.F.R. §§ 4.3, 4.7; VAOPGCPREC 23-97; VAOPGCPREC 9-98.

Arthritis, due to trauma and substantiated by x-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id. 

Here, the Veteran reported weakness in her knees after standing for extended periods of time.  She indicated that she uses a brace to help manage the weakness in her knees.  The Veteran also reported difficulty climbing stairs and kneeling.  She testified that such symptoms limit her physical activities and have impacted her daily life.  She is easily fatigued and has difficulty being physically active with the children she works with at her church.  Furthermore, the April 2013 VA examiner found that the Veteran's flexion was limited by an estimated 20 degrees during flare-ups.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent disability rating is warranted for arthritis with limited painful motion of the right knee and the left knee for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7. 

The Board also finds no other diagnostic codes would be appropriate to evaluate the Veteran's bilateral knee condition.  See Schafrath, 1 Vet. App. at 595.  
 
Moreover, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has not been raised in this case.  The evidence shows that the Veteran is still working.

Lastly, an extraschedular evaluation is not warranted in this case because the rating criteria adequately contemplate and describe the symptoms and impairment caused by the disability as found at 38 C.F.R. § 4.71a and applied with consideration of  38 C.F.R. § 4.40, § 4.45, and § 4.59.  These symptoms include stiffness, weakness, instability, and painful motion.  As such, no referral is required.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the duty to notify was satisfied by an August 2009 letter to the Veteran.  

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the current appeal, the evidence of record includes service treatment records, VA treatment records, private medical records, and two VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran has raised concern with the results of the October 2009 VA examination, stating that the examination was short and the examiner "seemed disinterested" when performing tests on her knees.  However, the examiner clearly indicated range of motion testing was completed and provided the results of such testing in the examination report.  Moreover, the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in May 2013.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of her disability on her daily life and occupation.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a disability rating in excess of 10 percent for chondromalacia and degenerative joint disease of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent for chondromalacia and degenerative joint disease of the left knee is denied.

A separate 10 percent disability rating, but no higher, for arthritis of the right knee is granted.

A separate 10 percent disability rating, but no higher, for arthritis of the left knee is granted.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


